

116 S4515 IS: Accelerating Connected Care and Education Support Services on the Internet Act
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4515IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Manchin (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo provide funding for internet-connected devices and associated internet connectivity services.1.Short titleThis Act may be cited as the Accelerating Connected Care and Education Support Services on the Internet Act or the ACCESS the Internet Act.2.Education(a)Direct AppropriationOut of amounts in the Treasury not otherwise appropriated, there is appropriated to the Elementary and Secondary School Emergency Relief Fund established under section 18001(b)(2) of the CARES Act (Public Law 116–136), $1,300,000,000 to make elementary and secondary school emergency relief grants to State educational agencies, in accordance with subsection (b), for the purchase of internet-connected devices and associated internet connectivity services to support distance learning at elementary schools and secondary schools. The Secretary of Education shall make such grants not later than 30 days after the date of enactment of this Act.(b)Allocation of funding(1)Rural schools(A)In GeneralFrom the amounts made available for this section, the Secretary shall use $260,000,000 to allocate funds to each State that received funds under the Rural and Low-Income School Program under subpart 2 of part B of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351 et seq.) in the same proportion as each such State received funds under that subpart for fiscal year 2019. (B)SubgrantsNot later than 30 days after receipt of funds under this paragraph, a State educational agency shall allocate those funds to rural local educational agencies in the State in the same proportion as each rural local educational agency received funds under the Rural and Low-Income School Program under subpart 2 of part B of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351 et seq.) for fiscal year 2019 to enable those rural local educational agencies to carry out the activities described in subsection (a).(2)State educational agencies(A)In GeneralFrom the amounts made available to carry out this section, the Secretary shall use $1,040,000,000 to allocate funds to each State in the same proportion as each State received funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for fiscal year 2019.(B)SubgrantsNot later than 30 days after receipt of funds under this paragraph, a State educational agency shall allocate those funds to local educational agencies in the State in proportion to the amount of funds such local educational agencies received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for fiscal year 2019. (c)Supplement not supplantGrant funds provided under this section shall be used to supplement, not supplant, other Federal or State funds available to carry out activities described in this section.(d)DefinitionsIn this section:(1)ESEAThe terms elementary school, local educational agency, secondary school, Secretary, State, and State educational agency have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Rural local educational agencyThe term rural local educational agency means a local educational agency that is eligible for funds under the Rural and Low-Income School Program under subpart 2 of part B of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351 et seq.).(e)Emergency designation(1)In generalThe amounts provided under this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 3.Library Services(a)DefinitionsIn this section, the terms library, State, and State library administrative agency have the meanings given those terms in section 213 of the Museum and Library Services Act (20 U.S.C. 9122).(b)Pilot program(1)Direct AppropriationOut of amounts in the Treasury not otherwise appropriated, there is appropriated to the Institute of Museum and Library Services $200,000,000 to carry out the pilot program under this section. Not later than 21 days after the date of enactment of this section, the Director of the Institute of Museum and Library Services shall establish a 2-year pilot program, through which the Director shall—(A) reserve 2.5 percent of the amounts appropriated to carry out this section to make grants to Indian Tribes and to organizations that primarily serve and represent Native Hawaiians (as the term is defined in section 6207 of the Native Hawaiian Education Act (20 U.S.C. 7517)) to enable such tribes and organizations to carry out the activities described in subsection (c); and(B)allocate grant funds to States in accordance with paragraph (2) to enable States, through the State library administrative agency, as appropriate, to carry out the activities described in subsection (c).(2)Allotments to states(A)Minimum allotments(i)In GeneralFor purposes of this subsection, the minimum allotment for each State shall be $1,600,000, except that the minimum allotment shall be $160,000 in the case of the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(ii)Ratable reductionNotwithstanding clause (i), if the sum appropriated to carry out this section is insufficient to fully satisfy the requirement of clause (i), each of the minimum allotments under such clause shall be reduced ratably.(B)Remainder(i)In GeneralFrom the remainder of any sums not reserved or allotted under subparagraph (A), the Director shall award grants to each State in an amount that bears the same relation to such remainder as the population of the State bears to the population of all States.(ii)DataThe population of each State and of all the States shall be determined by the Director on the basis of the most recent data available from the Bureau of the Census.(3)Grants for Indian TribesAn Indian tribe that is eligible for support under section 261 of the Library Services and Technology Act (20 U.S.C. 9161) may designate a tribal library or tribal library consortium as a library or consortium that is eligible for grant funds under this section, without regard to whether the library or library consortium is eligible for assistance from a State Library Administrative Agency under the Library Services and Technology Act (20 U.S.C. 9121 et seq.), if the library or library consortium is eligible for support from an Indian tribe under such section 261.(c)Use of grant fundsEach State, Indian Tribe, or other entity receiving a grant, contract, or cooperative agreement under this section shall use funding under this section to—(1)expand digital network access by purchasing and distributing internet-connected devices, such as hotspots, to libraries in low-income and rural areas so that those libraries can allow individuals to borrow internet-connected devices for home use and install or upgrade public Wi-Fi access points for use on or near library grounds;(2)provide libraries with funds to pay the other expenses associated with such devices and services, such as processing, training, associated connectivity, hardware and support, and other necessary expenses related to the retention of these devices and provision of these services; or(3)encourage existing and new partnerships between State and local governments, libraries, nonprofit entities, agencies including the Federal Communications Commission, and telecommunication, broadband, and internet service providers to coordinate the distribution of hotspots and other internet-connected devices and services.(d)Grants, contracts, or cooperative agreementsFrom amounts appropriated to carry out this section, $1,000,000 shall be made available for the Director of the Institute of Museum and Library Services for grants, contracts, or cooperative agreements with Federal agencies, public and private organizations, and other entities determined to be eligible by the Director to enable those agencies, organizations, and entities to carry out the activities described in subsection (c).(e)Emergency designation(1)In generalThe amounts provided under this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.4.FCC COVID–19 Telehealth Program(a)Direct appropriationOut of amounts in the Treasury not otherwise appropriated, there is appropriated to the Federal Communications Commission $400,000,000 for fiscal year 2020 to carry out the COVID–19 Telehealth Program established by the Commission under the authority provided under the heading Salaries and expenses under the heading Federal Communications Commission under the heading Independent agencies in title V of division B of the CARES Act (Public Law 116–136; 134 Stat. 281), to remain available until expended.(b)Limitation(1)In generalNot less than $80,000,000 of the amounts made available under subsection (a) shall be used to assist health care providers that—(A)are located in a rural area (as defined in section 54.600 of title 47, Code of Federal Regulations, or any successor regulation); and(B)have fewer than 500 employees.(2)Paperwork Reduction Act exemptionA collection of information conducted or sponsored under regulations required to implement paragraph (1)(B) shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act).(c)Emergency designation(1)In generalThe amounts provided under this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 5.Additional amounts for Department of Veterans Affairs to purchase, maintain, and refresh devices and services for provision of telehealth services(a)Direct AppropriationOut of amounts in the Treasury not otherwise appropriated, there is appropriated to the Department of Veterans Affairs $100,000,000 for Telehealth and Connected Care, Connected Care Program Funding: Sustainment and Expansion, Home and Community Based Services, to be used—(1)to furnish internet-connected devices (such as tablets) and associated internet access services to veterans for purposes of providing such veterans with access to telehealth services from the Department; and(2)to maintain and refresh such devices and services and any such devices and services previously provided to veterans for such purposes.(b)Availability of amountsAmounts appropriated under subsection (a) shall remain available for obligation until September 30, 2022.(c)PriorityIn expending amounts to furnish, maintain, and refresh devices and internet access services for veterans as described in subsection (a), the Secretary of Veterans Affairs shall prioritize—(1)veterans who are in unserved and underserved areas;(2)veterans who reside in rural and highly rural areas, as defined in the Rural-Urban Commuting Areas coding system of the Department of Agriculture;(3)low-income veterans; and(4)any other veterans that the Secretary considers to be at a higher risk for suicide and mental health concerns during isolation periods due to a public health emergency. (d)Emergency designation(1)In generalThe amounts provided under this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 